Case 2:19-cv-02543-MSN-tmp Document 1 Filed 08/16/19 Page 1 of 5                   PageID 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
  ________________________________________________________________________
  MEDALLION FINANCIAL SERVICES, LLC,

         Plaintiff,

  v.                                                        Case No:

  ODES INDUSTRIES LLC,

         Defendant.

  ________________________________________________________________________

                 COMPLAINT FOR BREACH OF CONTRACT
  ________________________________________________________________________


         COMES NOW, Plaintiff, Medallion Financial Services, LLC (“MFS”), by and

  through undersigned counsel and files this Complaint for Breach of Contract against

  Defendant, ODES Industries, LLC (“ODES”) and would state as follows:

                                         PARTIES

         1.     MFS is a limited liability company existing under the laws of the state of

  Tennessee.

         2.     ODES is a limited liability company existing under the laws of the state of

  Texas and can be served with process through its registered agent, Michael G. Smith, at

  2007 Royal Lane, Ste. 100, Dallas, TX 75229.

                                     JURISDICTION

         3.     This Court has jurisdiction under 28 U.S.C. § 1332 as the parties are

  completely diverse and the amount in controversy exceeds $75,000.

         4.     Venue is proper under 28 U.S.C. § 1391.

         5.     This is an action for breach of contract.
Case 2:19-cv-02543-MSN-tmp Document 1 Filed 08/16/19 Page 2 of 5                    PageID 2



                              BACKGROUND AND FACTS

         6.     ODES operates as a distributor of ATVs, UTVs and other off-road

  vehicles (the “Products”) to dealers who then market and sell the Products to third-party

  consumers.

         7.     MFS provides floor-plan financing to certain dealers so that such dealers

  can purchase the Products from ODES and thereafter sell the same to third-party

  consumers.

         8.     As a condition precedent to providing financing to a dealer, in this case

  OK Auto Sales, LLC, a Mississippi limited liability company (“OK Auto”), MFS

  requires that the distributor, in this case ODES, sign an agreement whereby the

  distributor agrees to repurchase/repossess the financed inventory upon demand or upon

  the occurrence of certain circumstances as provided in such written agreements.

         9.     Accordingly, as part of a financing agreement with OK Auto for the

  purchase of the Products, MFS and ODES entered into a certain Distributors Agreement

  dated November 29, 2017, a copy of which is attached hereto and incorporated herein by

  reference as Exhibit A (the “Agreement”).

         10.    Section 3 of the Agreement provides as follows:

         “Upon notice by MFS of a default by a Dealer in its obligations to MFS

         Distributor will thereupon purchase upon demand, MFS’s interest in such

         Product from MFS that are in “New” or “Like New/Very Lightly Used”

         condition, normal wear and tear incident to display excepted, and

         wherever located whether still in the possession of the Dealer or in the

         possession of MFS or Distributor. “New or Like New/Very Lightly Used”
Case 2:19-cv-02543-MSN-tmp Document 1 Filed 08/16/19 Page 3 of 5                      PageID 3



         condition is defined as a unit that has under 30 miles and has all parts,

         accessories intact and is in sound operation condition with little to no signs

         of physical damage or wear. Distributor will pay to MFS in cash an

         amount equal to the total unpaid balance (not to exceed the price on the

         original invoices purchased by MFS) owing for such piece or pieces of

         Product, including, if applicable, all costs of repossession including

         attorney fees and court costs.” (emphasis added)

         11.    MFS notified ODES on July 9, 2019 that OK Auto defaulted under its

  agreement with MFS as a result of its failure to pay interest related to the financing

  provided by MFS and demanded that ODES repurchase and repossess the Products as

  provided in the Agreement, and in breach of the Agreement, ODES refused.

         12.    All of the financed Products currently being held for sale at OK Auto are

  in New, Like New, or Very Lightly Used condition as defined in the Agreement.

                                        COUNT ONE

                                BREACH OF CONTRACT

         13.    Paragraphs 1-11 are incorporated herein by reference.

         14.    ODES entered into the Agreement with MFS whereby it was obligated to

  repurchase and repossess the Products upon demand by MFS.

         15.    ODES refused to comply with the repurchase requirement contained in the

  Agreement.

         16.    ODES refusal to repurchase the Products is a breach of the Agreement.

         17.    Such breach is material as a matter of law and has injured MFS

  financially, and ODES is therefore liable to MFS for the damages caused thereby.
Case 2:19-cv-02543-MSN-tmp Document 1 Filed 08/16/19 Page 4 of 5                 PageID 4



         WHEREFORE, MFS requests the following relief:

         1.     The Court award a judgment against ODES for the amount of the total

  unpaid balance owing for the Products pursuant to the Agreement, such amount being in

  excess of $75,000.

         2.     The Court award MFS all allowable costs incurred by MFS including

  discretionary costs, reasonable attorneys’ fees, litigation costs, and court costs as

  provided in the Agreement.

         3.     The Court award such other relief as the Court may deem appropriate.

                                             Respectfully submitted,

                                             GLANKLER BROWN, PLLC
                                             6000 Poplar Avenue, Suite 400
                                             Memphis, TN 38119
                                             (901) 525-1322
                                             Attorneys for Plaintiff


                                             By:/s/Ross E. Webster
                                                    Ross E. Webster (TN#24784)
Case 2:19-cv-02543-MSN-tmp Document 1 Filed 08/16/19 Page 5 of 5   PageID 5



                                  EXHIBIT A

               DISTRBUTORS AGREEMENT DATED NOVEMBER 29, 2017




                             [to immediately follow]
  4819-3571-3180, v. 1
